Name: COMMISSION REGULATION (EC) No 1299/96 of 5 July 1996 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender
 Type: Regulation
 Subject Matter: trade policy;  consumption;  animal product;  economic geography
 Date Published: nan

 No L 167/ 16. 7. 96 I EN 1 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1299/96 of 5 July 1996 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender an amendment, in accordance with the Annex hereto, to the list of Member States or regions of a Member State where buying-in is open by invitation to tender, and the list of the quality groups which may be bought in; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 894/96 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (3), as last amended by Regulation (EC) No 11 17/96 (4), buying-in by invitation to tender in certain Member States or regions of a Member State for certain quality groups; Whereas the application of Article 6 (2), (3) and (4) of Regulation (EEC) No 805/68 and the need to limit inter ­ vention to the buying-in of the quantities necessary to ensure reasonable support for the market result, on the basis of the prices of which the Commission is aware, in HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1627/89 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 8 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 2b . 6. 1768, p. 24. (2) OJ No L 125, 23. 5. 1996, p. 1 . (3) OJ No L 159, 10 . 6. 1989, p. 36. (&lt;) OJ No L 149, 22. 6. 1996, p. 1 . No L 167/2 rm Official Journal of the European Communities 6. 7. 96 ANEXO  BILAG  ANHANG  Ã APAPTHMA  ANNEX  ANNEXE  ALLEGATO  BITLAGE  ANEXO  LUTE  BILAGA Estados miembros o regiones de Estados miembros y grupos de calidades previstos en el apartado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 1627/89 Medlemsstater eller regioner og kvalitetsgrupper, jf. artikel 1 , stk. 1 i forordning (EÃF) nr. 1627/89 Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1627/89 genannten QualitÃ ¤tsgruppen Ã Ã Ã ®Ã Ã · Ã ¼Ã ­Ã »Ã · Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ±Ã Ã Ã ½ Ã ¼Ã µÃ »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ¿Ã ¼Ã ¬Ã ´Ã µÃ  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1627/89 Member States or regions of a Member State and quality groups referred to in Article 1 ( 1) of Regulation (EEC) No 1627/89 Ã tats membres ou rÃ ©gions d'Ã tats membres et groupes de qualitÃ ©s visÃ ©s Ã l'article 1" paragraphe 1 du rÃ ¨glement (CEE) n ° 1627/89 Stati membri o regioni di Stati membri e gruppi di qualitÃ di cui all'articolo 1 , paragrafo 1 del regolamento (CEE) n. 1627/89 In artikel 1 , lid 1 , van Verordening (EEG) nr. 1627/89 bedoelde Lid-Staten of gebieden van een Lid-Staat en kwaliteitsgroepen Estados-membros ou regiÃ µes de Estados-membros e grupos de qualidades referidos no n? 1 do artigo 1 ? do Regulamento (CEE) n? 1627/89 JÃ ¤senvaltiot tai alueet ja asetuksen (ETY) N:o 1627/89 1 artiklan 1 kohdan tarkoittamat laaturyhmÃ ¤t Medlemsstater eller regioner och kvalitetsgrupper som avses i artikel 1.1 i fÃ ¶rordning (EEG) nr 1627/89 Estados miembros o regiones de Estados miembros Medlemsstat eller region Mitgliedstaaten oder Gebiete eines Mitgliedstaats Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Member States or regions CategorÃ ­a A Kategori A Kategorie A KÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Category A Categorie A Categoria A Categorie A Categoria A Luokka A Kategori A CategorÃ ­a C Kategori C Kategorie C KÃ ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± T Category C Categorie C Categoria C Categorie C Categoria C Luokka C Kategori C of a Member State Ã tats membres ou regions d'Ã tats membres Stati membri o regioni di Stati membri Lid-Staat of gebied van een Lid-Staat Estados-membros ou regides de Estados-membros Jasenvaltiot tai alueet Medlemsstater eller regioner U R O u R o BelgiÃ «/Belgique x x x Danmark x x Deutschland x x x x x EspaÃ ±a x x x France x x x x x Ireland x x x Italia x x x Nederland x x Ã sterreich x x x Portugal x x x Suomi x x Great Britain x x x Northern Ireland x x x x x x